Per curiam.
Jerrell Hendrix, who was disbarred in 1974, applies for reinstatement. Hendrix was sentenced in the United States District Court for the Southern District of Georgia to five years in prison after entering a plea of guilty to a violation of 18 USC § 2314, conspiracy to steal and hijack property of a value in excess of one hundred dollars. He voluntarily surrendered his license after pleading guilty in 1974. Hendrix served a total of twenty-six months in custody, including a four-month drug rehabilitation program. The remainder of his sentence was served on parole. Although Hendrix committed a crime of moral turpitude, he was not accused of injuring a client or of perpetrating a fraud upon any court.
The Special Master strongly urges his reinstatement, and the State Disciplinary Board concurs in the recommendation. Many members of the bar and community leaders came before the Special Master to attest to Hendrix’s rehabilitation, his sincere effort to be of *117service to his community, and his determined effort to keep himself abreast of developments in the law. There was testimony by numerous individuals that they would have confidence in Hendrix as a lawyer and would not hesitate to entrust their legal affairs to him or to refer clients to him. Hendrix is currently working as a legal assistant in the law firm of a retired state appellate judge.
Decided November 1, 1985.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
We concur with the opinion of the Special Master and the State Bar that Hendrix has thoroughly rehabilitated himself and, having met all the criteria for reinstatement, should now be reinstated as a member of the State Bar of Georgia.

All the Justices concur.